644 S.E.2d 227 (2007)
JAMES RIVER EQUIPMENT, INC.
v.
MECKLENBURG UTILITIES, INC., Orange County Board of Education and Jeffrey W. Tharpe, as Trustee after termination of Tharpe's Excavating, Inc.
No. 540P06.
Supreme Court of North Carolina.
March 8, 2007.
Perry R. Safran, Brian J. Schoolman, M. Riana Smith, Raleigh, for Mecklenburg Utilities.
D. Michael Parker, Hillsborough, for Orange County Bd. of Ed.
Celie B. Richardson, Durham, Elaine R. Jordan, Richmond, VA, for James River Equipment.
Jeffrey W. Tharpe, Trustee, for Tharpe.
Prior report: ____ N.C.App. ____, 634 S.E.2d 557.

ORDER
Upon consideration of the conditional petition filed on the 19th day of October 2006 by Defendant (Orange County Board of Education) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as moot by order of the Court in conference, this the 8th day of March 2007."
Justice HUDSON recused.